Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant’s amendment dated December 20, 2021 responding to September 27, 2021 Office Action provided in the rejection of claims 15-34. Claims 15-34 remain pending in the application and which have been fully considered by the Examiner.
The terminal disclaimer, which filed on December 20, 2021, has been approved. Thus, the double patenting rejection is overcome.
Applicant’s arguments, dated December 20, 2021, with respect to claims 15-34 have been fully considered and are persuasive.   
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 15-34 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 15, 20, 25 and 30.
For example, the independent claims contain limitations, encoding, by the FEC encoder, low level signaling information for fast channel scans and service acquisition of one or more broadcast services including the broadcast service, wherein the low level signaling information includes first service identification information for identifying the broadcast service, service category information for the broadcast service and capability information for the broadcast service; encoding, by the FEC encoder, physical layer signaling information including information for identifying whether the low level signaling information is included in a current signal frame; modulating, by a modulator, data of signal frames that include the encoded broadcast data, the encoded low level signaling information and the encoded physical layer signaling information. Therefore, the Examiner agrees that the limitations of the independent claims, within its environment, is allowable subject matter over the prior art, in light of the specification and in view of the Applicant’s arguments.
Because claims 16-19, 21-24, 26-29, 31-34 depend directly or indirectly on claims 15, 20, 25 and 30 these claims are considered allowable for at least the same reasons noted above with respect to claims 15, 20, 25 and 30.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Correspondence Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459